DLD-234-E                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-2854
                                       ___________

                              IN RE: AYODELE OKE,
                                     Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Eastern District of Pennsylvania
                    (Related to D.C. Criminal No. 2-11-cr-00321-001)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 11, 2011

           Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges.

                                   (Filed: July 14, 2011)
                                         _________

                                        OPINION
                                        _________

PER CURIAM

      On July 11, we denied Oke‟s mandamus petition and motion to stay state-court

proceedings. See C.A. No. 11-2822. This current “emergency petition” is, in essence,

more of the same. Oke argues that the Court of Common Pleas lacks jurisdiction over

him, and that it is “unlawfully” – in violation of the Eleventh Amendment – attempting to

compel his appearance in relation to pending state criminal charges. 1 He asks us to

      1
          See generally CP-46-CR-0003220-2011.
1) prohibit Judge William R. Carpenter from presiding over the criminal case, 2) restrain

Judge Joseph A. Smyth from “proceeding in the pre-trial conference,” and 3) enjoin court

administrators Michael Kehs and Denis Doe from “scheduling anymore [sic] appearances

for the relator.” Oke does not ask that we compel the District Court to grant this relief,

but rather requests it directly from this Court. He asserts that we have authority to

undertake these actions under 28 U.S.C. § 2283 (the Anti-Injunction Act) and 5 U.S.C.

§ 705 (relating to judicial review of agency decisions).

       Again, Oke incorrectly assumes that his attempt to remove the criminal case to

federal court rendered further proceedings of the state court invalid. See 28 U.S.C.

§ 1446(c)(3). Regardless, to the extent that Oke‟s filing is cognizable in mandamus or

prohibition,2 we will dismiss the petition. Under the All Writs Act, we may issue

extraordinary writs only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a).

       “Traditionally, federal appellate courts have issued the writ of mandamus
       where a lower court has made an error of „jurisdictional‟ dimension. . . . In
       a variety of contexts, appellate courts have resorted to mandamus where the
       district court, in a case properly before it, took some action it was not
       empowered to take or declined to take some action required of it.”

United States v. Christian, 660 F.2d 892, 893–94 (3d Cir. 1981) (emphasis added). State

courts are not “lower courts” from the perspective of a federal Court of Appeals, and

principles of comity and federalism ensure that a federal court “ordinarily may not issue a


       2
         “[M]odern courts have shown little concern for the technical and historic
differences between” writs of mandamus and writs of prohibition. In re Sch. Asbestos
Litig., 921 F.2d 1310, 1313 (3d Cir. 1990).


                                             2
writ of mandamus to compel a state court to exercise a jurisdiction entrusted to it.” In re

Grand Jury Proceedings, 654 F.2d 268, 278 (3d Cir. 1981). We therefore lack the

authority and jurisdiction to grant the requested relief.




                                              3